Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-20 recite the limitation "The computer system of claim 17" in the preambles of these claims; there is insufficient antecedent basis for this limitation in these claims.  To remedy, the preamble should say “The computer program product of claim 17”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiraly et al. (US 20210225511 A1) in view of Rapaka et al. (US 20180315182 A1).
Regarding claim 1,  Kiraly et al. teach a computer-implemented method (see para [0014]; “a computer-implemented system for improving lung cancer screening and detection from a computed tomography dataset obtained for a patient is disclosed”), comprising: receiving a set of longitudinal imaging exam data associated with a patient (see Abstract,  para [0031]; “the systems and methods of this disclosure can be used when there is a set of longitudinal images, such as 3D volumetric datasets, of a given imaging modality, such as CT scan datasets”), wherein the received set of longitudinal imaging exam data corresponds to a series of repeated examinations of the patient conducted over time (see para [0129]; “The dataset included multiple SMRI images taken at different time points, and corresponding ground truth information for some of the patients. The 3D SMRI images in this dataset were obtained using the MPRAGE sequence”).  
Kiraly et al. does not expressly teach as further recited, but Rapaka et al. teaches generating, using a trained learning model, a synthetic medical image associated with the patient (see Abstract para [0002]; “Given the large variety of patients and conditions that may occur, the machine learning may rely on synthetically generated images for more accurate prediction. The machine learning may accurately predict even with missing information and may be used to determine what missing information for a given patient is more or less important to obtain”), wherein the generated synthetic medical image corresponds to a simulated future imaging exam of the patient predicted based on at least a portion of the series of repeated examinations of the patient conducted over time (see Fig. 3, para [0048]; “An image simulator then simulates generation of one or more images from each of the anatomical models. The resulting synthetic images are stored in a database. The values of the parameters, the anatomical models, and/or information derived there from (e.g., pathological condition being modeled) are stored in the database as the ground truth for the synthetic images”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings as taught by Rapaka et al. in order to span pathological conditions that are relatively rare and hard to sample from the patient population in sufficient numbers (see para [0002]) 
Regarding claim 2, the rejection of claim 1 is incorporated herein.
 	Kiraly et al. in the combination further teach wherein the received set of longitudinal imaging exam data includes a current medical image associated with the patient and at least one prior medical image associated with the patient (see para [0032]; “a method and system for generating a probabilistic prediction of the presence/absence of lung cancer in a medical image-based dataset consisting of recent (e.g., current) and longitudinal (prior) image datasets, and the location of the cancer” see also para [0061]; “FIGS. 10A and 10B show the registration of a ROI in a prior and current CT scan image”).
Regarding claim 3, the rejection of claim 1 is incorporated herein.
 	Kiraly et al. in the combination further teach further comprising: identifying a plurality of prior medical images associated with the patient in the received set of longitudinal imaging exam data, in response to processing the identified plurality of prior medical images (see para [0095]; “longitudinal image datasets (i.e., prior patient image datasets available for comparison to the current or most recent image dataset)”), identifying a current medical image associated with the patient in the received set of longitudinal imaging exam data, wherein the identified current medical image corresponds to an actual current exam of the patient (see para [0061]; “FIGS. 10A and 10B show the registration of a ROI in a prior and current CT scan image”).  Additionally, Rapaka et al. in the combination further teach using the trained learning model, generating the synthetic medical image corresponding to the simulated future imaging exam of the patient, wherein the simulated future imaging exam includes a simulated current imaging exam of the patient (see para [0073]; “The machine learning algorithm may be employed to estimate the duration of each exam (based on prior exams of the patient, current symptoms, and/or similar patients from the past), whereas the CSP model may be used to then provide an optimal scheduling of these exams (taking into account several constraints, such as availability of devices and/or scanners, availability of clinicians, priority and/or urgency of examination, etc.)”); and displaying the generated synthetic medical image corresponding to the simulated current exam and the identified current medical image corresponding to the actual current exam for diagnostic comparison (see para [0092]; “The display 16 displays the results or information derived from the results” see also para [0072]; “In act 30, the medical system provides a priority for triage based on the results. The results from multiple patients seeking emergency treatment are compared. For example, the results indicate risk over time or risk over time may be determined from the results (e.g., from a predicted condition)”). 
Regarding claim 4, the rejection of claim 1 is incorporated herein.
 	Rapaka et al. in the combination further teach further comprising: receiving at least one non-imaging clinical information associated with the patient (see para [0032]; “The data is from a past examination of the patient (e.g., previous image, demographics, and patient history) and/or includes current information” examiner interprete patient history as non-imaging clinical information) wherein the generated synthetic medical image is based on processing the received at least one non-imaging clinical information using the trained learning model (see para [0031]; “Models may be trained or applied using a multitude of different sources of data. Hospital medical records along with any available patient outcome data are mined for training. The medical records may be mined for application for a patient in the testing phase. The machine learning algorithms use such information as the text in the clinical reports, medical images, blood biomarker information, patient demographics (e.g., age, race, gender, weight, BMI, or others), patient history (e.g., smoking, alcohol consumption, high blood pressure, drug use, current medicines being used, or others), non-invasive measurements (e.g., blood pressure, heart rate, ECG signals, or others), and/or information from other devices and sensors”).
Regarding claim 5, the rejection of claim 2 is incorporated herein.
 	Kiraly et al. in the combination further teach wherein the generated synthetic medical image comprises a patch- level medical image of a specific finding in the current medical image associated with the patient (see Fig. 10A, 10B, para [0011]; “1) different patch sizes (i.e., varying size volumes of cropped 3D data in the data set, in order to detect cancer at different scales)”).
Regarding claim 6, the rejection of claim 1 is incorporated herein.
 	Rapaka et al. in the combination further teach further comprising: receiving a set of training data corresponding to a plurality of historical imaging examinations (see Fig. 1, para [0032]; “the data is from a past examination of the patient (e.g., previous image, demographics, and patient history) and/or includes current information. For example, a previous examination provides some of the information. Symptoms being currently experienced are also obtained. Other current measurements, such as CT imaging and blood biomarkers, are obtained. Obtaining the same type of data from different times may show progression. Disease progression can also be inferred by looking at past patients with closely matching disease characteristics and their outcomes”); and training a learning algorithm using the received set of training data to build the trained learning model (see para [0018]; “Machine learning has two main phases: a training phase and an application or testing phase. During the training phase, the model is trained using heterogeneous data. During the testing or application phase, the model is then applied to patient data to make predictions. FIG. 1 shows an example schematic description of the model training and testing phases. The top box represents the training phase using multiple data sources to produce the trained model. In the testing phase of the bottom box, the model is applied on patient data to make a prediction”), wherein the trained learning model is optimized to predict an appearance of a future imaging exam (see para [0073]; “The machine-learnt classifier may also be used in combination with a constraint satisfaction problem (CSP) based approach to determine the schedule planning of the patients. CSP is used to optimize scheduling”).
Regarding claim 8, the rejection of claim 6 is incorporated herein.
 	Rapaka et al. in the combination further teach wherein the received set of training data comprises at least one different medical image from an additional imaging modality (see para [0025]; “The medical scan data represents a one, two, or three-dimensional region of the patient. For example, in 3-D imaging using any of different modalities, a set of scan data representing intensity at different voxels distributed over three dimensions is acquired”).
Regarding claim 9, the rejection of claim 1 is fully incorporated herein, the rejection is equally applicable here (see also para [0089]; “The memory 15 is additionally or alternatively a non-transitory computer readable storage medium with processing instructions. The memory 15 stores data representing instructions executable by the programmed processor 13. The instructions for implementing the processes, methods and/or techniques discussed herein are provided on computer-readable storage media or memories, such as a cache, buffer, RAM, removable media, hard drive or other computer readable storage media” of Rapaka et al.).
Regarding claim 10, the rejection of claim 2 is equally applicable here.
Regarding claim 11, the rejection of claim 3 is equally applicable here.
Regarding claim 12, the rejection of claim 4 is equally applicable here.
Regarding claim 13, the rejection of claim 5 is equally applicable here.
Regarding claim 14, the rejection of claim 6 is equally applicable here.
Regarding claim 16, the rejection of claim 8 is equally applicable here.
Regarding claim 17, the rejection of claim 1 is fully incorporated herein, the rejection is equally applicable here.
Regarding claim 18, the rejection of claim 2 is equally applicable here.
Regarding claim 19, the rejection of claim 3 is equally applicable here.
Regarding claim 20, the rejection of claim 4 is equally applicable here.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kiraly et al.  in view of Rapaka et al. as applied to claims above, and further in view of Meyer et al. (US 20190378619 A1).
Regarding claim 7, the rejection of claim 6 is incorporated herein. 
 Kiraly et al. in the combination further teach wherein the trained learning model is optimized to predict the appearance of the future imaging exam for the selected time interval (see para [0011]; “2) different optimization parameters used during learning, such as learning rate”). However, the combination of Kiraya et al. and Rapaka et al. as a whole does not teach as further claimed, but Meyer et al. teach filtering the received set of training data according to a selected time interval and training the learning algorithm using the filtered set of training data to build the trained learning model (see para [0038]; “Method 200 begins with obtaining training data for a machine learning model. At block 202, a first data set is obtained, the first data set comprising one or more features of health data associated with one or more patients to train a machine learning model to predict health conditions of patients. In one implementation, the first data set may be obtained in view of data collection component 122 as shown in FIG. 1. The first data set may be derived by filtering data collected by data collection component 122. The data may be filtered so that data relevant for model 150 using training engine 142 is selected within the first data set. In some examples, the obtained first data set may comprise a time series data set”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings as taught by Meyer et al. in order to predict health conditions of a patient (see para [0032]).
Regarding claim 15, the rejection of claim 7 is equally applicable here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668